Detailed Action
Notice of Pre-AIA  or AIA  Status
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 

Applicant’s amendments to the claims and newly presented claim in response to the Non-Final Office Action mailed October 7th, 2021 have been fully considered. Applicant’s amendments to claim 20 and claim 27, as described on pages 7-13 have been have been fully considered but have not been deemed persuasive to overcome the cited art for the reasons below. All other rejections are included below with minor changes to reflect amendments. With regards to new claim 40, a new rejection is found below. Additionally, a reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

	Applicant argues that the cited references fail to disclose limitations relating to the natural rotation center of the tool based on the rotation of the tool operated by a user. Specifically, applicant argues the cited art fails to disclose “a natural rotation center of a port” or “the natural rotation center being determined by finding the location about which a tool shaft of the tool naturally rotates as an operator moves a distal end of the arm in directions generally transverse to the longitudinal axis of the tool shaft by applying external forces directly to the arm whilst the tool is located in the port such that the port exerts a lateral force on the tool shaft where it passes through the port.” However, Nowlin discloses a means for the clutch on a robotic surgical device to be operated by the user to move a surgical tool around and in a port centered at a pivotal center [0077] and further that the software of the robot can determine the pivotal center of motion based on the port site or minimally invasive access cite [0139]. Nowlin further goes on to teach finding new pivot points based on the location of the surgical instrument and the locations required and find the point in which the tool will be rotating [0148-0150]. As such, the ability to determine the point in which the tool has to rotate in order to perform the operation is interpreted as equivalent as the natural pivot point. Further, when the tool is inserted into the port, the pivot point of the instrument is fixed at a natural rotation point for the tool as there are obstacles such as the port and the body that impede rotation around other points unless a threshold is met and the port location is physically moved [0081]. 

	Elhawary further discloses this limitation relating to natural pivot points through the virtual fulcrum point of the robotic system, in which the instrument is again not agitating the port or surgical location (Elhawary [0022]) meaning there is only point for the tool to rotate naturally 

	Applicant also argues the cited art fails to disclose retracting the surgical tool along the longitudinal axis of the tool. Specifically, applicant argues Nowlin fails to disclose limitations relating to causing “the tool to be retracted from the port along the longitudinal axis of the tool shaft”. However, Nowlin discloses the ability to determine a port location, using force sensors and coordinate systems of the base and the tool, and retracting the cannula using the tool of the robotic system from the patient [0139-0141]. Furthermore, the cannula and instrument of Nowlin can be connected for insertion and then the instrument slides through the cannula, showing both that if the cannula is inserted or retracted along the longitudinal axis of the tool and the two are connected, then the tool also travels along that path. It also shows that if the tool has to slide through the cannula which is along the longitudinal axis of the tool, the tool must also travel through the longitudinal axis of the tool [0065], fig. 7, fig. 13. Nowlin [0132] also states that the lateral movement of the shaft or cannula is restricted and a new tool may be used by removing and replacing the tool in the port or cannula of the patient, along the axis of the tool in order to slide into the opening, further allowing rotation of the instrument around this pivot location during operation. For these reasons, the previously cited rejections are maintained for previously pending claims. 


Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a control unit configured to control in claim 20.
the control unit configured to operate in claim 21.
the control unit is configured to control in claim 22.
the control unit configured to receive in claim 23.
the control unit configured to control in claim 27.
the control unit is configured to store in claim 32.
the control unit is configured to initiate in claim 34.
the control unit configured to… control the drivers in claim 35.
the control unit is further configured to… control the drivers in claim 36.
the control unit is further configured to operate in claim 37.
the control unit configured to operate in claim 38.
the control unit is configured to control the drivers in claim 39.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 20-28 and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin et al. (US Pre-Granted Publication No. US 2007/0013336 A1 hereinafter “Nowlin”) in .

	Regarding claim 20 Nowlin discloses:

	A surgical robot comprising a flexible robot arm extending from a base (Nowlin fig. 1B and 1C, fig. 13, [0014], see also [0010]) and having a plurality of joints whereby a configuration of the arm can be altered, (Nowlin [0014] fig. 13, see also [0010]) a plurality of drivers arranged to drive the joints to move, (Nowlin [0071], see also [0065] wherein the arm/manipulator is driven by motors, and manipulators are equivalent to the arms [0006] see also [0002]) an attachment structure for attaching a tool to the arm, (Nowlin [0074] wherein the robotic structure has instruments that attach to the manipulator/arm see also [0068]) and a control unit configured to control the drivers, the control unit being configured to: (Nowlin fig. 2 [0053-0054] wherein the controller controls the manipulators/arms to move, see also [0048-0049]) operate in a compliant mode in which the control unit controls the drivers such that the arm maintains a position in which it is placed as a result of a force applied directly to the arm; (Nowlin [0086] [0083] wherein the arm operates in a fixed position mode i.e. a compliance mode, see also [0080] and [0077]) operate in a compliant calibration mode in which the control unit is configured to determine, as an estimated port location, (Nowlin [0081] [0146] fig. 13 wherein the surgical port can be located and controlled i.e. moved based on an observed center point, see also [0075] and [0139]) a natural rotation center of a port, (Nowlin [0077] [0139] wherein the pivotal center is at the port/cannula location see also [0148-0150) in which the tool attached to the attachment structure is located, the natural rotation center being determined by finding the location about which a tool shaft of the tool naturally rotates (Nowlin [0077] [0139] wherein the pivotal center is at the port/cannula location see also [0148-0150) as an operator moves a distal end of the arm (Nowlin [0050] [0068] [0070] [0078] [0081] wherein the arm can be manipulated to insert into a patient for operation, see also [0045], [0062], [0064], [0072], and [0075])  
in directions generally transverse to a longitudinal axis of the tool shaft by applying external forces directly to the arm whilst the tool is located in the port such that the port exerts a lateral force on the tool shaft where it passes through the port  (Nowlin [0086-0087] wherein when the lateral force is exerted on the tool by moving the arm laterally against the cannula i.e. port location, see also [0080-0081]) operate in a driven mode in which the configuration of the arm is driven in dependence on inputs received from a controller and the estimated port location; (Nowlin [0076] [0078] wherein the robotic arm can be controlled by the user to move as well as by driven movements by the controller, see also [0070] and [0072]) and operate in a retraction mode in which the control unit controls the drivers to reconfigure the arm so as to cause the tool to be retracted from the port along the longitudinal axis of the tool shaft, (Nowlin [0139] [0148] wherein the robot allows the tool/instrument to be retracted, see also [0132] and [0141]) the longitudinal axis joining the estimated port location and the attachment structure. (Nowlin [0139-0141], [0148], and claim 24 wherein the tool is retracted through the port access site along the tubular axis of the cannula i.e. the longitudinal axis of the tool).  

	Additionally, and as an alternative Nowlin fails to disclose:

	a natural rotation center of a port, and the natural rotation center being determined by finding the location about which a tool shaft of the tool naturally rotates

	However, in the same field of endeavor of surgical systems Elhawary discloses:

	“a natural rotation center of a port,” and “the natural rotation center being determined by finding the location about which a tool shaft of the tool naturally rotates” (Elhawary [0022] wherein the fulcrum point for the robot is the port, see also [0034])

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the surgical system of Nowlin with the natural center of Elhawary because one of ordinary skill would have been motivated to make this modification in order to allow for appropriate operation of the surgical tool without causing damage to the patient (Elhawary [0003]). 

	Regarding claim 21 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the control unit is configured to: operate in the compliant mode; (Nowlin [0009] [0086] wherein the robot is moved manually, see also [0005] and [0080]) subsequently, operate in the compliant calibration mode; (Nowlin [0080-0081] [0146] fig. 13 wherein the surgical port can be located and controlled i.e. moved based on an observed center point, see also [0074-0075] and [0139]) and subsequently, operate in the driven mode. (Nowlin [0078] wherein the joint state allows for the robot to move the arms automatically based on the controller input, see also [0072]).

claim 22 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein, in the compliant mode, the control unit is configured to control the drivers to permit the arm to be reconfigured through action of an external force applied to the arm so as to permit the operator to insert the tool into the port.  (Nowlin [0078] [0083] wherein the robot stays in a configuration until released and moved by an operator manually, see also [0072] and [0077]).

	Regarding claim 23 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein, the configuration is a first configuration and in the driven mode, the control unit is configured to: receive a demand signal from the controller indicating a desired location of a part of the tool; (Nowlin [0075] [0081] [0096] wherein the arm moves relative to a desired port location and orientation of the arm to ensure successful operation, see also [0069], [0071], and [0090]) calculate a second configuration of the arm in which the part of the tool will be at the desired location and the tool intersects the estimated port location; and control the drivers so the arm adopts the calculated second configuration.  (Nowlin [0096] [0099] wherein the second configuration includes remaining in the desired port location but alter the arm to allow for greater control or desired joint configurations, see also [0090] and [0093]). 

claim 24 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the controller is remote from the surgical robot.  (Nowlin [0005] [0016] fig. 1a, see also [0001] and [0012]).

	Regarding claim 25 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the controller is a three-dimensional controller.  (Nowlin [0005] [0016] [0056] fig. 1a wherein the system controller includes a console for the surgeon to manipulate the robotic arms while gripping two master controls, see also [0001], [0012], and [0056]).

	Regarding claim 26 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the tool is a surgical tool.  (Nowlin [0048], see also [0043]).

	Regarding claim 27 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

The surgical robot as claimed in claim 20, wherein, in the compliant calibration mode, the control unit is configured to control the drivers to permit the arm to be reconfigured through action of an external force applied to the arm so as to permit the operator to move the distal end of the arm. (Nowlin [0050] [0068] [0070] [0078] [0081] wherein the arm can be manipulated to insert into a patient for operation, see also [0045], [0062], [0064], [0072], and [0075]).

	Regarding claim 28 Nowlin in view of Elhawary discloses all of the limitations of claim 27 and further discloses:

	The surgical robot as claimed in claim 27, wherein the tool shaft is straight.  (Nowlin fig. 3 element 141).

	Regarding claim 31 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the port is sited in a patient.  (Nowlin [0086], see also [0080]).

	Regarding claim 32 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the control unit is configured to store the estimated port location in a memory (Nowlin [0081] wherein the estimate and location of the  prior to operating in the driven mode.  (Nowlin [0173] wherein the arm can be moved and stored in a location before the driven command occurs, see also [0166]).

	Regarding claim 33 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the control unit comprises a processor and a memory storing non-transiently a set of instructions executable by the processor for implementing the (Nowlin [0066], see also [0061]) compliant mode, (Nowlin [0083] wherein the arm operates in a fixed position mode i.e. a compliance mode, see also [0077]) the compliant calibration mode (Nowlin [0081] [0146] fig. 13 wherein the surgical port can be located and controlled i.e. moved based on an observed center point, see also [0075] and [0139]) and the driven mode.  (Nowlin [0076] wherein the robotic arm can be controlled by the user to move as well as by driven movements by the controller, see also [0070]).

	Regarding claim 34 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the control unit is configured to initiate operation in the compliant mode, the compliant calibration mode or the driven mode in response to receiving user input via a control panel or a button on the arm.  (Nowlin [0076] 

	Regarding claim 35 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the control unit is configured to, in the compliant mode and the compliant calibration mode, control the drivers so as to resist an action of gravity and thereby cause the arm to maintain a pushed configuration imposed by an external force independent of the action of gravity.  (Nowlin [0074] wherein the joints compensate for the effects of gravity, see also [0068]).

	Regarding claim 36 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the surgical robot further comprises a plurality of force sensors (Nowlin [0009] [0012] [0085] [0145] wherein the robot detects the force of the arm, see also [0005], [0008], [0079], and [0138]) for sensing applied torque about the joints, (Nowlin [0087] wherein the joint torques are sensed, see also [0081]) and the control unit is further6Docket No.: CMR00002USC1 Prelimnary Amendment configured to, in the compliant mode and compliant calibration mode, control the drivers in dependence on an output of the plurality of force sensors. (Nowlin [0087] wherein the control takes into account the operating mode (manual or driven) and sensed forces to control the arm, see also [0081]).   

	Regarding claim 37 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the surgical robot further comprises a plurality of position sensors, (Nowlin [0012] [0080] wherein joint sensors calculate the location during movement of the arm, see also [0008] and [0074])5Docket No.: CMR00002USC1Preliminary Amendment and the control unit is further configured to, in the compliant calibration mode: receive inputs from the plurality of position sensors indicative of a current configuration of the arm as the operator moves the distal end of the arm, (Nowlin [0012] [0080] wherein joint sensors calculate the location during movement of the arm, see also [0008] and [0074])5Docket No.: CMR00002USC1 calculate a plurality of data pairs in dependence on the received inputs, each of the plurality of data pairs comprising (a) a calculated position of the distal end of the surgical robot relative to the base (Nowlin [0055], see also [0050]) and (b) a vector of a tool shaft relative to the distal end of the robot; (Nowlin [0076] [0078] wherein the robotic arm can be controlled by the user to move as well as by driven movements by the controller, see also [0070] and [0072]) and estimate the location of the port relative to the base as the location where tool shaft vectors of the plurality of data pairs converge.  (Nowlin [0139] [0148] wherein the robot allows the tool/instrument to be retracted, see also [0132] and [0141]).

	Regarding claim 38 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein the control unit is configured to operate in retraction mode subsequent to operating in the compliant calibration mode.  (Nowlin [0139] [0148] wherein the act of removing the instrument after use of the first instrument for a second tool is interpreted to be equivalent to being subsequent to the calibration step of moving and locating a port, see also [0132] and [0141]).

	Regarding claim 39 Nowlin in view of Elhawary discloses all of the limitations of claim 20 and further discloses:

	The surgical robot as claimed in claim 20, wherein, in the retraction mode, the control unit is configured to control the drivers to permit the arm to be reconfigured through action of the external force applied to the arm so as to cause the tool to be retracted from the port along a longitudinal axis of the tool. (Nowlin [0139] [0148] wherein the surgical assistant can retract the arm i.e. manually move the arm to retract with an external force, see also [0132] and [0141]).

	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Nowlin in view of Elhawary as applied to claim 20 above, and further in view of Yoshie (US Pre-Granted Publication No. US 2010/0160728 A1 hereinafter “Yoshie”).

	Regarding claim 40 Nowlin in view of Elhawary discloses all of the limitations of claim 20 but Nowlin does not appear to disclose:

wherein, in the compliant calibration mode, the lateral force exerted on the tool shaft where it passes through the port results in the tool applying a torque to the joints of the arm, whereby the natural rotation center of the port is determined in dependence on that torque.

	However, in the same field of endeavor of robotic controls Yoshie discloses:

	“wherein, in the compliant calibration mode, the lateral force exerted on the tool shaft where it passes through the port results in the tool applying a torque to the joints of the arm,” (Yoshie [0100] [0124-0125] wherein the tool contacts an internal portion of the port, a body wall, or something similar, a reaction force is generated in the joint of the robot shaft) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the surgical system of Nowlin with torque joint information of Yoshie because one of ordinary skill would have been motivated to make this modification in order to improve operation of the robotic device based on the force reactions on the robotic device controlling the movement of the tool (Yoshie [0065-0067]). 

	Additionally, Nowlin in view of Yoshie do not appear to disclose:

	whereby the natural rotation center of the port is determined in dependence on that torque.
 
	However, in the same field of endeavor of robotic controls Elhawary discloses:

	“whereby the natural rotation center of the port is determined in dependence on that torque.” (Elhawary [0022] wherein the fulcrum point for the robot is the port, see also [0034])

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the surgical system of Nowlin with the natural center of Elhawary because one of ordinary skill would have been motivated to make this modification in order to allow for appropriate operation of the surgical tool without causing damage to the patient (Elhawary [0003]). 

	Claims 29-30 are cancelled and therefore not examined on the merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210353381 A1 discloses a means for determining a rotation mechanism of a surgical robot based on an opening and a curved surface 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
 /JEFF A BURKE/ Supervisory Patent Examiner, Art Unit 3664